Title: From Thomas Jefferson to Benjamin Henry Latrobe, 22 May 1807
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            Sir
                            
                            Washington May 22. 07.
                        
                        On considering the amount of our 15,000. D. fund and it’s objects, to wit, 1. finishing the offices of the
                            Pres’s house, 2. smoothing the ground, and 3. inclosing it, and sensible it would not do the whole, I concluded that
                            it was best to do the first absolutely, to do all that part of the 2d. which will require but a moderate sum, & then
                            such a portion only of the inclosure as the balance will accomplish. for this reason I had recommended to mr Lenthall
                            (and I thought I had mentioned it to you) to begin with smoothing the S.E. quarter of the ground, where a little money
                            will smooth a great surface; then to do the N.E. & N.W. quarters, which also will require but moderate sums; leaving the
                            S.W. quarter untouched because of the immensity which that would take, & because it may be questioned whether we should
                            not give the inclosure a preference to that. I found however on my return here that they had begun exactly on that part of
                            the work, which would cost the most, and show the least. still persuaded that my first ideas would give most satisfaction,
                            I have not hesitated to remove the labourers to the S.E. quarter. mr King tells me the digging, and what he calls the base
                            line from the war-office to the President’s house and making the road along the South face of the hill, will, by the
                            contracts, cost 4000. D. and this will not have smoothed for us one single square foot of surface in view of the house.
                            whereas this sum, employed on smoothing the easy parts alone will dress & plant three fourths of the ground: so that if
                            no further appropriation should be made, as is possible, we shall still have accomplished three fourths of our object. if
                            a further appropriation shall be made, we can then do the S.W quarter also, & make the road. in this way too we can
                            accomplish about one half the inclosure. I have little doubt that the S.W. quarter will cost as much as the three others,
                            & consequently that our money laid out on them will go three times as far as laid out on that. were our funds not
                            limited, it would matter little at what end of the work we begin, but deficient as we know them to be, I have thought it
                            best to change the order of the work. it’s ultimate objects will still be the same.
                        The distance between the War & Treasury offices being about 1200. feet, I have thought we should leave
                            100. f. to each office as a yard, and take 1000. f. for this house. on the North & South sides the walls may be bounded by
                            the streets. the shape of the ground will be thus.
                        [GRAPHIC IN MANUSCRIPT]
                        Are you certain of your glass for the Capitol? it seems to be the only thing which could disappoint our hope
                            of having the Representative chamber ready. I salute you with esteem & respect
                        
                            Th: Jefferson
                            
                        
                    